DETAILED ACTION
This is in response to Application # 16/990,454.  Claims 1-84 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations reciting “means for … retrieving … determining … transmitting … remapping … adding … receiving … storing” in claims 64, 74, 78, and 84 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The corresponding structure for “means for” claim limitations has been construed as “the different layer functionalities … performed by one or more processors executing instructions stored in a memory, in hardware configured for performing the operations (such as one or more integrated circuits (ICs)), in software modules, or a combination of the above” [App. Spec.: 00158].  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 22, 43, and 64 teach among other things … retrieving, by a Backhaul Adaptation Protocol (BAP) layer of the first IAB- node, a first packet from an upper layer or a Radio Link Control (RLC) layer of the first IAB-node … determining an egress RLC channel of an egress backhaul (BH) link with a second device for transmitting the first packet based on: a first configuration in response to retrieving the first packet from the RLC layer … or a second configuration in response to retrieving the first packet from the upper layer; and transmitting the first packet to the second device … wherein the second device is a second IAB-node or the IAB-donor.
Among the closest prior references, Cheng (US 2020/0245223) teaches that the IAB-donor DU0, the IAB-node1 and the IAB-node2 may route the packet a1 according to the adapt header 202 and the configured routing configurations 210 to 230, respectively [Cheng: 0038].  The IAB-donor CU may send requests to the IAB-donor DU0, the IAB-node1 and the IAB-node2 to instruct the updating of the routing configurations 210 to 230, respectively. The content of the updated routing configurations 210 to 230 is shown in FIG. 8 as example [Cheng: 0055].  The IAB-node2 may remove the adapt header 903 and transmit the packet c (e.g., the RLC PDU c 901) to the UE1 according to the updated routing configuration 230 (e.g., through a channel corresponding to the connection ID of UR_DRB1) [Cheng: 0061].
Zhu (CN 111757387) teaches that the data packets corresponding to the radio bearer RB1 of the UE received from two different RLC bearers or logical channels are mapped to the RLC bearers of two different egress links to transmit to the next hop point [Zhu: p. 22].
Xiao (WO 2020/151648) teaches that the data (adaptation PDU) received from other IAB nodes or their adaptation entities is delivered to the corresponding lower layer (for example, the corresponding adaptation entity) according to the data forwarding rules or the destination address [Xiao: p. 7].  
Claims 1, 22, 43, and 64 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-84 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468